OVERTON, J.
This case, in all essential particulars, is identical with that of George A, Generes, Mrs. Cecile Generes Baker, v. Bowie Lumber Company, Ltd. (No. 24362) 92 South. 129,1 this day decided. The evidence fails to show that the defendant committed the trespass alleged, and shows that it was committed by the Des Allemands Lumber Company. The principles applied in the case, No. 24362, are applicable here, and hence, for the reasons there assigned,
It is ordered, adjudged, and decreed that the judgment' appealed from be affirmed, appellant to pay the costs.
Rehearing refused by Division B, composed of Justices O’NIELL, LAND, and BAKER.

 Ante, p. 598.